375 U.S. 161 (1963)
ABERNATHY ET AL.
v.
EASTERN AIR LINES, INC., ET AL.
No. 450.
Supreme Court of United States.
Decided December 2, 1963.[*]
APPEAL FROM THE SUPREME COURT OF NORTH CAROLINA.
Whiteford S. Blakeney for appellants in No. 450. Wade W. Mitchem for appellants in No. 451.
William D. Holoman for appellee Employment Security Commission of North Carolina.
PER CURIAM.
The motion to dismiss is granted and the appeals are dismissed for want of jurisdiction. Treating the papers whereon the appeals were taken as petitions for writs of certiorari, certiorari is denied.
NOTES
[*]  Together with No. 451, Charlotte Council, Air Line Pilots Association, et al. v. Eastern Air Lines, Inc., et al., also on appeal from the same Court.